DISMISSED; Opinion Filed May 6, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01239-CV

                TAMELA HANSON D.B.A. POOL SPA DALLAS, Appellant
                                      V.
                          THOMAS MOSEY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04755-D

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
        Appellant Tamela Hanson’s brief in this case is overdue. By postcard dated March 26,

2019, we notified appellant the time for filing her brief had expired. We directed appellant to file

both her brief and an extension motion within ten days. We cautioned appellant that failure to file

her brief and extension motion would result in dismissal of this appeal. To date, appellant has not

filed her brief, an extension motion, or otherwise corresponded with the court regarding the status

of her brief.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Robbie Partida-Kipness/
                                                   ROBBIE PARTIDA-KIPNESS
                                                   JUSTICE



181239F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 TAMELA HANSON D.B.A. POOL SPA                      On Appeal from the County Court at Law
 DALLAS, Appellant                                  No. 4, Dallas County, Texas
                                                    Trial Court Cause No. CC-18-04755-D.
 No. 05-18-01239-CV         V.                      Opinion delivered by Justice Partida-
                                                    Kipness. Justices Whitehill and Pedersen,
 THOMAS MOSEY, Appellee                             III participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 6th day of May, 2019.




                                              –3–